IN THE SUPREME COURT OF THE STATE OF KANSAS


                                       No. 114,583

                          In the Matter of STEPHEN M. STARK,
                                      Respondent.


                    ORDER OF DISCHARGE FROM PROBATION




       On June 10, 2016, this court ordered the respondent, Stephen M. Stark, disciplined
by a two-year suspension from the practice of law, with imposition of the suspension
stayed, and respondent placed on probation for a period of two years. See In re Stark, 304
Kan. 630, 375 P.3d 956 (2016).


       On February 1, 2019, the respondent filed a motion for discharge from probation,
along with affidavits demonstrating compliance with the terms of probation.


       On February 6, 2019, the Disciplinary Administrator filed a response, confirming
that the respondent fully complied with the conditions imposed upon him by the Court
and offered no objection to the respondent's discharge from probation.


       This Court, having reviewed the motion, the affidavits, and the recommendation of
the Disciplinary Administrator, grants the respondent's motion for discharge from
probation.


       IT IS THEREFORE ORDERED that the respondent is hereby discharged from
probation and from any further obligation in this matter and this proceeding is closed.




                                             1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports
and that the costs herein shall be assessed to the respondent.


       Dated this 15th day of March, 2019.




                                             2